DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on 06/01/2022 is acknowledged.

Response to Amendment
The amendment filed 6/1/22 has been entered.  Claims 1-5, 8, 11, and 14-17 remain pending in the application, Claims 6-7, 9-10, 12-13, and 18-33 have been canceled, and no new claims were added, 

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/20/2019 and 4/28/2021 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 2-15 of claim 2, list a lot of conditional expressions, but lack an AND/OR operator to indicate whether the lens is to meet one or all of those conditions. For examination purposes, the claim will be treated as using the OR operator, and only required to meet one of the conditions. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claim 1--4, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US2017/0059830), cited by applicant, in view of Wakamiya (US8,237,842), cited by applicant, and Ning (US2014/0126070).
Regarding claim 1, Spencer teaches an optical system (Fig. 2, 200) comprising in order from the
 object to the image plane: 
a first optical group having a negative optical power (Fig.2, 212, paragraph 40, table 2);
a second optical group having a negative optical power (Fig.2, 214+216, paragraph 40, table 2);
a third optical group having a positive optical power (Fig.2, 232+234, paragraph 40, table 2);
a fourth optical group having a positive optical power (Fig.2, 242+244, paragraph 40, table 2);
a cold shield (Fig.2, 160); and
a focal plane array (focal plane array, FAP, paragraph 34, lines 24-25, FPA can be positioned at the final image plane, Fig.2, 155);
wherein the lens is corrected over the spectral waveband of about 5000 nm to about 3300 nm (paragraph 8, lines 1-2, 3400nm to 5000nm, also see table 2, 4200 nm);
the first optical group is configured to receive the light (Fig.2, 120) from a remote object and to direct diverged light (Fig.2) onto the second optical group (Fig.2, 214+216); the first optical group includes a single optical element (Fig.2, 212);
the second optical group includes two optical elements having in order from the object to the image negative optical power (Fig.2, 214) and positive optical power (Fig.2, 216);
the third optical group is configured to converge light from the second optical group and to direct light onto the fourth optical group (Fig.2, 242+244);
the fourth optical group is configured to converge light from the third optical group and focus light onto the focal plane (Fig.2, 155); the fourth optical group includes two optical elements having in order from the object to the image negative (Fig.2, 242) and positive optical power (Fig.2, 244); and
the cold shield (Fig.2, 160) is the aperture stop (Fig.2, 162, stop, paragraph 31, lines 11-14) and is positioned between the last element of the lens (Fig. 2, 248) and the focal plane (Fig.2, 155); but Spencer is silent the second optical group is configured to diverge the light from the first optical group and to direct diverged light onto the third optical group; 
However, in a similar field of endeavor, Wakamiya teaches a wide-angle lens with the first optical group includes a single optical element (Fig.1, GF1, negative optical power); the second optical group (Fig.1, GF2, negative optical power) is configured to diverge the light from the first optical group and to direct diverged light onto the third optical group (Fig.1, GF3, positive optical power); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Spencer with the wide angle lens as taught by Wakamiya for the purpose of calculation the amount of correction needed and designed a series of diverging or converging optical elements to correct for aberrations (col. 7, lines 10-40).
Spencer in view of Wakamiya is silent wherein the third optical group includes two optical elements having in order from the object to the image positive and negative optical powers;
However, in a similar field of endeavor, Ning teaches a wide-angle lens (Fig. 1, 1st group: L1, negative optical power, 2nd group: L2+L3, negative optical power, 3rd group: L4+L5, positive optical power, and 4th group: L6, positive optical power) with the third optical group (Fig.1, L4+L5) includes two optical elements having in order from the object to the image positive (Fig.1, L4) and negative optical powers (Fig.1, L5, paragraph 38, table 1;
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Spencer in view of Wakamiya with the lenses of the group as taught by Ning for the purpose of reduced ghost wide-angle lens designs (abstract).
Regarding claim 2, Spencer in view of Wakamiya and Ning teach teaches the optical system of Claim 1 and Spencer further meets  −0.55<F′1/F′10<‐0.45 (1.966/‐3.99466 =‐ 0.49, paragraph 36, table 1),

Regarding claim 3, Spencer in view of Wakamiya, and Ning teaches the optical system of Claim 1 and Spencer further suggests wherein the first optical element of the first optical group (Spencer, Fig.2, 212) is made in a form of a negative meniscus whose concave surface faces toward the image (Fig.2,212).

Regarding claim 4, Spencer in view of Wakamiya, and Ning teaches the optical system of Claim 3 and Spencer further suggests wherein a second surface of the first optical element of the first optical group (Spencer, Fig.2, second surface of 212) is formed aspherical (Spencer, table 2, surface number 10).

Regarding claim 15, Spencer in view of Wakamiya, and Ning teaches the optical system of Claim 1 and Spencer further suggests wherein the distance from the cold shield to the image plane is about 75 mm (Spencer, Table 2, surface number 35, aperture stop, to surface number 36, the image, is about 3.5 inches x 25.4 mm = 88.9 mm).

Regarding claim 16, Spencer in view of Wakamiya, and Ning teaches the optical system of Claim 1 and Spencer further suggests wherein the optical system has a field of view of about 63° vertical by about 126° horizontal (paragraph 33, line 27, about 94 by 94, also paragraph 34, line 16, possibility of using mirrors and other optical elements such as beam steering mechanisms to switch optical paths and increase the field of view of the imaging system).

Regarding claim 17, Spencer in view of Wakamiya, and Ning teaches the optical system of Claim 1 and Spencer further suggests wherein the lens has an F# of 2 (Spencer, table 1, F-number =2).

Claims 5, 8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US2017/0059830) in view of Wakamiya (US8,237,842), and Ning (US2014/0126070), as applied to claim 1, in further view of Ding et al (US20180088257)

Regarding claim 5, Spencer in view of Wakamiya, and Ning teaches the optical system of Claim 1 but is silent wherein the first optical element of the first optical group is made out of Germanium.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make the first optical element of the first optical group out of Germanium, with a reasonable expectation of success, because Ding teaches that Germanium is a known material used in the art of infrared lenses (paragraph 15).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 8,  Spencer in view of Wakamiya, and Ning teaches the optical system of Claim 1 but is silent wherein the first optical element of the second optical group is made out of Silicon and the second optical element of the second optical group is made out of ZnS.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make the first optical element of the second optical group is made out of Silicon and the second optical element of the second optical group is made out of ZnS with a reasonable expectation of success, because Ding teaches that Silicon and ZnS are known materials used in the art of infrared lenses (paragraph 15).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).


Regarding claim 11, Spencer in view of Wakamiya, and Ning teaches the optical system of Claim 1 but is silent wherein the first optical element of the third optical group is made out of CdTe and the second optical element of the third optical group is made out of ZnSe.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make the first optical element of the third optical group is made out of CdTe and the second optical element of the third optical group is made out of ZnSe with a reasonable expectation of success, because Ding teaches that CdTe and ZnSe are known materials used in the art of infrared lenses (paragraph 15).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

With regard to dependent claim 14, Spencer in view of Wakamiya, and Ning teaches the optical system of Claim 1 but is silent the first optical element of the fourth optical group is made out of Germanium and the second optical element of the fourth optical group is made out of Si.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and make silent the first optical element of the fourth optical group is made out of Germanium and the second optical element of the fourth optical group is made out of Si. with a reasonable expectation of success, because Ding teaches that Silicon (Si) and Germanium are known materials used in the art of infrared lenses (paragraph 15).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached M-F 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872
06/10/2022

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872